Citation Nr: 0902204	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for paralysis of the 
left fifth cranial nerve, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in June 2004 
and May 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

As documented in the RO's February 2006 letter to the 
veteran, during the pendency of this appeal, the veteran's 
claim was transferred from the New Orleans, Louisiana RO to 
the Muskogee, Oklahoma RO due to Hurricane Katrina.  The 
claim was returned to the New Orleans, Louisiana RO when the 
office reopened.


FINDING OF FACT

Manifestations of service-connected paralysis of the 
veteran's left fifth cranial nerve result in a minimal 
decrease in sensory perception and subjective complaints of 
pain that is aggravated by the cold, but no objective 
findings of motor and functional loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paralysis of the fifth cranial nerve are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  


Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim herein, VA has not met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, the 
October 2004 and February 2006 letters failed to provide the 
veteran with notice that to substantiate his claim the 
evidence must demonstrate the effect that the worsening of 
his condition has on his employment and daily life.  Vazquez-
Flores, 22 Vet. App. at 43.  Even though the RO issued two 
VCAA letters, the second letter did not cure the failings of 
the first.  See Prickett v. Nicholson, 20 Vet. App. 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Accordingly, 
the Board finds that VA has not provided adequate section 
5103(a) notice to the veteran, and such notice error is 
presumptively prejudicial.  Sanders, 487 F.3d at 891.  To 
overcome the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Id. at 
889.

Prior to the final re-adjudication of the issue on appeal, 
the veteran was notified, via the RO's October 2004 and 
February 2006 letters, that he must submit, or request that 
VA obtain, evidence of the worsening of his disability.  
Moreover, the March 2005 Statement of the Case informed him 
of the specific requirements to obtain a higher rating under 
the applicable diagnostic code.  The RO's letter, dated 
October 2004, provided notice to the veteran of the different 
types of evidence available to substantiate his claim for a 
higher rating.

Additionally, the veteran's statements demonstrate his having 
actual knowledge and understanding that his condition needs 
to be worse in order for his claim herein to succeed, as 
evidenced by his November 2005 statement.  Furthermore, the 
VCAA notice letters that the veteran received during this 
appeal, although not substantively adequate for section 
5103(a) purposes, did provide him with information of VA's 
responsibility to provide him with a medical examination if 
necessary, as well as how to contact VA with any questions he 
may have.  Importantly, the Board notes that the veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (veteran's representation by counsel "is 
a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
Moreover, as noted in the February 2006 VA examination 
report, the veteran has not been employed since sometime in 
2001, approximately two years before filing the claim herein.  
Therefore, evidence demonstrating the effect that the 
worsening of his condition has on his employment would be 
unavailable even had the veteran been properly notified.

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889 (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication); 
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against an increased 
disability rating in excess of what has already been granted 
in this matter.  See Dingess/Hartman; see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran has been afforded 
two VA examinations.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the RO's June 1996 rating decision granted the 
veteran service connection for paralysis of his left fifth 
cranial nerve and assigned a noncompensable rating thereto, 
effective from March 1996.  By way of a March 2000 Board 
decision, the veteran's disability percentage for paralysis 
of the left fifth cranial nerve was increased to 10 percent; 
the RO effectuated this decision via its April 2000 rating 
decision, wherein it maintained the already established 
effective date.

In this case, the veteran is seeking an evaluation in excess 
of 10 percent for his service-connected paralysis of the left 
fifth cranial nerve.  The veteran filed his claim in April 
2003.  Since then, he has undergone two VA examinations and 
submitted VA treatment records and a December 2004 statement 
in support of his claim.

Operative Regulations and Diagnostic Codes

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under Diagnostic Code 8205, a 10 percent disability rating is 
warranted for paralysis of the left fifth cranial nerve when 
the paralysis is incomplete and moderate.  A 30 percent 
disability rating is warranted when the paralysis is 
incomplete and severe.  A maximum disability rating of 50 
percent is warranted when there is complete paralysis of the 
involved nerve.  

The Board notes that the operative diagnostic code and 
regulations in this case do not contain definitions for the 
terms "severe" or "moderate."  However, the Note contained 
under Diagnostic Code 8205 states that assignment of the 
proper disability rating is "[d]ependant upon [the] relative 
degree of sensory manifestation or motor loss."  38 C.F.R. 
§ 4.124a, Diagnostic Code 8205, Note.  

Medical History

In May 1996, the veteran underwent a VA examination, wherein 
the examiner incorporated the contemporaneous medical report 
from an Ears, Nose, and Throat specialist (ENT).  According 
to the ENT's report, the veteran reported numbness of the 
mouth with the onset being in 1991 after seven (7) impacted 
teeth were extracted while the veteran was in the Navy.  In 
addition to the numbness, the veteran presented with 
complaints of speech being sometimes affected and an 
inability to feel when he "dribbled out of [the] corner of 
[his] mouth."  

Objective findings included decreased sensation to the touch 
but no muscle weakness around the mouth.  The veteran's oral 
cavity, pharynx, nasopharynx, hypopharynx, pyriform fossae, 
and larynx were all normal.  A scar under the veteran's left 
eye resulted in hemifacial spasms when the veteran.  The 
diagnoses included numbness of the mouth.

The VA examiner noted in his report that the veteran 
complained of numbness around the left corner of his mouth 
and the left lower lip.  Upon physical examination, the 
examiner found the veteran's head, face, and neck to be 
symmetrical and normal.  The examiner did not find evidence 
of weakness in the left facial area.  With respect the 
veteran's nervous system, the examiner opined that the 
veteran "appear[ed] to have a minimal decrease in sensory 
perception around the corner of the mouth on the left and the 
left lower lip."  Ultimately, the diagnosis was "minor 
sensory deficit [in the] left corner of the mouth and lower 
lip," noting that the veteran's left eye scar could have 
transected some facial nerves.

In a private treatment record dated in April 2002, a Head, 
Eyes, Ears, Nose, and Throat (HEENT) examination and a 
neurological examination found the veteran's head and neck to 
be atraumatic and normocephalic; his face was symmetrical.  
The neurological examination revealed the veteran's cranial 
nerves to be intact and his face, symmetrical.

In September 2003, the veteran informed the VA examiner of 
his inservice tooth extractions.  The veteran also stated 
that the area was "numb for some time and when they pulled 
the teeth it looked like paralysis[,] but now it is okay."  
Upon physical examination, the angle of the veteran's mouth 
going backwards when laughing was equal, there were no 
sensory problems, there were no cranial nerve deficits, and 
no focal neurological deficits.  His muscle power was deemed 
normal.  

At a VA examination in February 2004, the veteran presented 
with complaints of numbness from the center of his lower chin 
out laterally along the left mandible to the left corner of 
his mouth.  This numbness concerned not only the external 
cheek, but extended into the veteran's gums over the same 
area.  The veteran also reported incidents of drooling and 
food dropping out of the left side of his mouth due to the 
numbness; the veteran did maintain sensation in his teeth in 
the affected area.  The veteran stated that cold and/or rainy 
weather aggravated this condition.  The veteran reported 
taking no medications for the treatment of this condition.

As noted by the examiner, the veteran did not present with 
weakness, fatigue, or functional loss.  Upon physical 
examination, the veteran was noted as having no significant 
facial asymmetry, his speech was appropriate and not slurred, 
he was able to smile appropriately, he did not drool, there 
was no drooping of the left corner of his mouth, and there 
was no muscle weakness around his mouth or cheek.  A small 
amount of hemifacial spasm was noted when the veteran blinked 
his left eye, but the examiner attributed this to the 
veteran's nonservice-connected left eye scar.  The veteran's 
oral cavity was intact, as were his senses of taste and 
smell.  He had a few dental caries, his tongue and uvula were 
midline, his gag reflex was intact, there were no 
submandibular lymphadenopathies, and carotid upstrokes were 
+2.

Sensation testing with a 5.07 monofilament fiber revealed 
decreased sensation from the mid-lower chin region back 
laterally to the upper portion of the corner of the left side 
of the veteran's mouth.  Over that portion of the veteran's 
face, his reliability in answering pinprick was 
inappropriate, while being appropriate for all other regions 
of his face.  The diagnosis was "numbness of the left side 
of the mouth due to paralysis of the left [fifth] cranial 
nerve, post-teeth extraction in 1991."  The examiner 
characterized the veteran's numbness as "chronic" and 
acknowledged the veteran's reports of drooling and food 
dropping out of the corner of his mouth.  The examiner 
concluded by stating that the veteran's speech and senses of 
smell and taste were not affected.

In his December 2004 statement in support of his claim, the 
veteran explained that the lower left side of his mouth hurts 
and felt weak all the time.  He was told by doctors that 
nothing could be done to alleviate the condition of 
paralysis.

At a VA examination in February 2006, the veteran presented 
with many of the earlier complaints, while adding that he 
occasionally bites the inside of his mouth when eating.  He 
reported pain on a level of 10 on a 0-10 scale when exposed 
to cold.  Flare-ups included pain and occurred when exposed 
to cold.  The veteran did not report weakness, fatigue, or 
functional loss.  The examiner noted that the veteran 
maintained his senses of taste and smell.  It was noted that 
the veteran was currently taking two 500 milligram tablets of 
Salsalate, one or two times per day with flare-ups.

Upon physical examination, the examiner noted no evidence of 
disfigurement, no interference with mastication, no 
interference with speech, and no loss of any part of the 
tongue.  Furthermore, the veteran was noted to have no 
significant facial asymmetry, his speech was appropriate and 
not slurred, did not drool, there was no drooping of the left 
corner of his mouth, his tongue and uvula were midline, his 
gag reflex was intact, and he was able to smile 
appropriately.  Sensation testing revealed decreased 
sensation from the mid-lower chin region, extending 3 
centimeters down and out laterally 2-3 centimeters to the 
upper portion of the corner of the left side of the veteran's 
mouth.  The veteran's reliability in answering pinprick was 
inappropriate for that region of his face, while being 
appropriate for all other regions of his face.  The diagnosis 
was numbness of the left side of the mouth due to paralysis 
of the left fifth cranial nerve.

Analysis

Paralysis of the left fifth cranial nerve is currently 
evaluated at 10 percent disabling, which contemplates 
incomplete and moderate paralysis.  A 30 percent evaluation 
is warranted when the evidence of record demonstrates that 
the left fifth cranial nerve paralysis is incomplete and 
severe.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Moreover, 
a 50 percent evaluation is assigned when the evidence of 
record demonstrates that the paralysis of the veteran's left 
fifth cranial nerve is complete.  Id.

The evidence of record demonstrates that the veteran 
experiences sensory disturbances, including chronic numbness, 
and subjective complaints of pain, which increase during 
cold-induced flare-ups.  Id.  

With respect to the relative degree of sensory manifestation 
and motor loss due to the veteran's paralysis of the left 
fifth cranial nerve, the medical evidence of record 
consistently found chronic mouth numbness characterized as a 
minimal decrease in sensory perception, but the left side of 
his face did not droop, his speech was appropriate and not 
slurred, there was no fatigue, muscle weakness, or functional 
loss, and his head, neck, and face were symmetrical, 
atraumatic, and normocephalic.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205, Note.

While the veteran has asserted that his paralysis includes a 
level of functional loss given his reports of drooling and 
food dribbling out of the side of his mouth, the Board finds 
that the specific findings and opinions of competent medical 
professionals are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The veteran's statements are competent 
evidence to report that which he has personal knowledge of or 
that what comes into his senses.  Nevertheless, the Board 
attaches more weight to the observations and opinions of 
medical professionals when evaluating evidence.  Id.; Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, despite the 
veteran's reports of functional loss, the Board finds 
specific medical opinions to the contrary more probative.

There is no competent medical evidence of record indicating 
that the paralysis of the veteran's left fifth cranial nerve 
had become complete.  Accordingly, the Board finds that the 
veteran's disability picture does not meet the criteria 
required for a 30 percent evaluation for paralysis of the 
left fifth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8205.  Thus, the Board finds that an evaluation in 
excess of 10 percent for the veteran's left fifth cranial 
nerve paralysis is not warranted.

In making this decision, the Board considered the benefit-of-
the-doubt rule, but, because the preponderance of the 
evidence does not show evidence required for an increased 
evaluation, the rule is not for application, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (finding that the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (noting that staged ratings are appropriate whenever 
the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).

Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for paralysis of the left fifth cranial 
nerve inadequate.  The veteran's paralysis was evaluated 
under to 38 C.F.R. § 4.124a, Diagnostic Code 8205, the 
criteria of which is found by the Board to specifically 
contemplate the veteran's level of disability and 
symptomatology.  As noted above, the veteran's 
service-connected paralysis of the left fifth cranial nerve 
is manifested by chronic numbness characterized as a minimal 
decrease in sensory perception and subjective complaints of 
pain that is aggravated by cold, that result in no objective 
findings of motor and functional loss.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
more than adequately contemplated by the disabilities rating 
for his paralysis.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of 
paralysis of the left fifth cranial nerve, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The criteria for a 10 percent rating for the 
veteran's paralysis more than reasonably describe the 
veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8205.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.  As the preponderance of the evidence does 
not show findings that meet the criteria for an 
extraschedular rating, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for paralysis of the 
left fifth cranial nerve is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


